Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 02/02/2021 has been entered. Claims 1, 13 and 17-20 are amended; Claims 2, 4, 6, 8, 10 and 12 are previously canceled. Claims 1, 3, 5, 7, 9, 11 and 13-20 are pending in this application.
Response to Arguments
Applicant’s arguments filed 02/02/2021 with respect to claims 1, 3, 5, 7, 9, 11, 13-20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an acquisition part that acquires an inspection image of an inspection target object” 

“an inspection part that specifies an area corresponding to a defect on a basis of one or more judgment parameters for judging presence/absence of a defect in the inspection target object and a binary image generated on a basis of the feature extraction images, wherein the binary image is composed of white pixels and black pixels, and a density value is associated with each of the white pixels and the black pixels”, in Claim 1. 
Similarly for claims 19 and 20 the corresponding limitations with generic placeholders “a step of..” in Claim 19, and generic placeholders “a part that..” in Claim 20.
Examiner notes that limitation ““a setting part..” contains structural information given by algorithm as for example “wherein the first image score is a sum value of density values of a plurality of pixels comprised inside the area, and the second image score is a sum value of density values of a plurality of pixels comprised outside the area” as appears in the claims; and further in paragraphs [0115]-[0135] in conjunction with Figures 3 and Figs. 6-9 (PGPUB).
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Examiner cites for the record examples of associated structure for the function claim limitations of claim 1, and corresponding limitations in claims 19 and 20, as appears in the PGPPUB of the instant application:
“an acquisition part..” camera interface 114 (PGPUB Fig. 2, [0052])
“an image generating part..” the CNN engine 156 (PGPUB [0061], FIG. 3,  and specific algorithm implementation of the CNN engine as disclosed [0069]-[0101] of PGPUB.
“an inspection part..” post processing part 170 (particularly, the judgment part 162) (PGPUB [0061], FIG. 3, and specific algorithm implementation [0102]-[0114] of PGPUB.
See MPEP 2181 for further reference.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5, 7, 9, 11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over RUOXU REN ET AL: "A Generic Deep-Learning-Based Approach for Automated Surface  Ruoxu  in view of Okabe, Takafumi et al. US 20040228515, herein referred to as Okabe, and further in view of Hirai; Takehiro et al. US 20130077850 A1, herein referred to as Hirai.

Regarding Claims 1, 19 and 20, Ruoxu discloses A defect inspection device (See Ruoxu Abstract Fig. 3, Section III Proposed Method) comprising:
	an acquisition part that acquires an inspection image of an inspection target object ( See Ruoxu abstract; Fig 3, Section III, “Input Image”; Section IV A-D teaches various datasets for acquisition inspection images; Algorithm 1 and Algorithm 2 Input);
an image generating part that generates one or more feature extraction images by applying an identification part (See Ruoxu Abstract “..Next, pixel-wise prediction is obtained by convolving the trained classifier over input image…”; Fig. 3 Extract Patches, Classification, Heatmap;  Section III.B “ 1) Patch Extraction” and “2 ) Feature Extraction” “..The second step is to extract features of the patches obtained. Similarly, all the patches are fed into Decaf and the outputs from fc6 represent the patch features...” Algorithm 1 Procedure), which has completed learning, that has executed learning in advance to extract one or more features using learning image data to the inspection image (See Ruoxu Abstract “First, this approach builds classifier on the features of image patches, where the features are transferred from a pretrained deep learning network…” Section Ill.A “..In the classifier training stage, a number of image patches are extracted from the training data. The patch classifier is trained based on transferred features from..”);	 
an inspection part (See Ruoxu Fig 3 Heatmap, Thresholding, Segmentation; Section III.B 4) Heatmap Generation and Prediction, Algorithm 2 Procedure) that specifies an area corresponding to a defect (See Ruoxu Fig 3 Heatmap, Thresholding, Segmentation; Section III.B 4) Heatmap Generation and Prediction “defect regions prediction”, Algorithm 2 Output) on a basis of one or more judgment parameters for judging presence/absence of a defect in the inspection target object (See Ruoxu Fig 3, Algorithm 2, Section III.C 2) Parameters for Defect Area Prediction) and a binary image generated on a basis of the feature extraction images (See Ruoxu Fig 3, Section III.B 4) Heatmap Generation and Prediction, Algorithm 2 “..Otsu’s method [27] is applied for binarization..by obtaining an optimal threshold…obtaining the binarized image..”); and
wherein the binary image is composed of white pixels and black pixels (See Ruoxu Section III.B 4) Heatmap Generation and Prediction, and Fig. 3 Heatmap and Thresholding; where figure shows binary image with blue and red, though one of ordinary skill would deem obvious and routine procedure two render a binary image in black and white or any 2 colors), and 
a density value is associated with each of the white pixels and the black pixels (See Ruoxu Section III.B 4) Heatmap Generation and Prediction Equation (3) “pi is the normalized histogram value of gray level I”); and 
a setting part (See Ruoxu Fig 3 Heatmap, Thresholding, Segmentation, Section III. B. (4) Algorithm 2) that calculates a first image score and a second image score based on density values of a color of pixels of a setting image (See Ruoxu Section III.B 4) Heatmap Generation and Prediction Equation (3) first image score equivalent to n_A(T) σ2_A(T)  and second image score equivalent to n_B(T) σ2_B(T)  ), wherein the setting image is the binary image that includes the area corresponding to the defect (See Ruoxu Fig 3 Heatmap, Thresholding, Segmentation; Section III.B 4) Heatmap Generation and Prediction “..binarized image..” and Equation (3)), 
wherein the first image score is a sum value of density values of a plurality of pixels comprised inside the area (See Ruoxu Section III.B 4) Heatmap Generation and Prediction Equation (3) the sum n_A(T) σ2_A(T)  of pixels greater than threshold T), and
the second image score is a sum value of density values of a plurality of pixels comprised out the area (See Ruoxu Section III.B 4) Heatmap Generation and Prediction Equation (3) the sum n_B(T) σ2_B(T)  of pixels less than threshold T),
wherein the inspection part specifies an area judged as a defect in the binary image on a basis of a judgment threshold set for each of one or more feature quantities used for judging a defect in the binary image (See Ruoxu Fig.3 Thresholding Segmentation Section III.B 4) Heatmap Generation and Prediction, Algorithm 2, Equation (3) judgment parameter threshold T, binarized image corresponding to binary image and judgment result) and presents the specified area to a user (See Ruoxu Fig.3 Thresholding Segmentation, Algoirthm 2 Output Regions).
Ruoxu further teaches [the setting part] updates the judgment parameters based on first image score and second image score (See Ruoxu Section III.B 4) Heatmap Generation and Prediction Equation (3) where (3) optimizes and updates threshold T based on the first and second image scores n_A(T) σ2_A(T)  n_B(T) σ2_B(T)).
	Ruoxu does not explicitly disclose [the setting part] updates the judgment parameters such that a difference between the first image score and the second image score becomes a maximum; and the setting part accepts designation of an area that is judged as a defect by the inspection part but should not have been judged as a defect from the user and updates the judgment threshold on a basis of the designation.
Okabe teaches [the setting part] updates the judgment parameters such that a difference between the first image score and the second image score becomes a maximum (See Okabe Fig. 4C, [0123] “..a high threshold A 804 is selected for reduced sensitivity which minimizes a false-defect count, a low threshold C 806 for increased sensitivity which maximizes a defect count (but, including a minimum number of false defects), or a median threshold B 805 for an medial count of (real defects+false defects)…” where low threshold maximizes defect count thus maximum difference between first score and second score (inside area and outside area).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include updates the judgment parameters such that a difference between the first image score and the second image score becomes a maximum, as taught by Okabe, in order to determination of an inspection recipe and allowing reduction in the labor and time required for the selection of optimum conditions (Okabe [0014]).
Okabe also teaches the inspection part specifies an area judged as a defect in the binary image on a basis of a judgment threshold set for each of one or more feature quantities used for judging a defect in the binary image and presents the specified area to a user (See Okabe Fig. 12 [0129] map 1201 of a wafer image as shown in) 
and further teaches the setting part accepts designation of an area from the user (See Okabe Fig. 7  [0121] Steps S705-S706 visual review of real and false defects) and updates the judgment threshold on a basis of the designation (See Okabe Fig. 7 [0121]-[0123] parameter adjustment and threshold setting).
The combination of Ruoxu and Okabe does not explicitly disclose the setting part accepts designation of an area that is not judged as a defect by the inspection part but should have been judged as a defect from the user and updates the judgment threshold on a basis of the designation.
 Hirai teaches the setting part accepts designation of an area that is not judged as a defect by the inspection part but should have been judged as a defect from the user  (See Hirai GUI in Fig. 14 [0105]-[0108] teaches user selection on the defect map, and Fig. 4, [0058]-[0059] where generated confusion matrix includes false negative thus teaches i.e. designation of an area that is not judged as a defect by the inspection part but should have been judged as a defect) 
and updates the judgment threshold on a basis of the designation  (See Hirai Fig. 3 [0062] teaches method optimizing the threshold based on accuracy and See Also Fig. 4 confusion matrix).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Hirai, in order to reduce man-power based operation in defect review (Hirai [0013]).

Regarding Claim 3, The combination teaches wherein the inspection part determines presence/absence of a defect on a basis of the updated judgment parameters and the binary image and outputs a judgment result (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T, binarized image corresponding to binary image and judgment result; Algorithm 2 Output).  

Regarding Claim 5, The combination teaches wherein the inspection part outputs the binary image of which a defect has been specified on a basis of at least the updated judgment parameters as the judgment result (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T, binarized image corresponding to binary image and judgment result; Algorithm 2 Output).    

Regarding Claims 7, 9 and 11, The combination teaches wherein the judgment parameters comprise a binarization level used for generating the binary image (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T). 

Regarding Claim 13, The combination teaches the judgment parameters comprise one or more judgment items used for determining the defect and a judgment threshold set for each of the judgment items (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T and .  

Regarding Claim 14, The combination teaches wherein the one or more judgment items used for judging the defect comprise at least one of an area, a width and/or a height of a bounding rectangle, a circumference, an aspect ratio, and circularity of a predetermined area represented as a group of pixels having a same color in the binary image, and the judgment threshold comprises an upper limit value and/or a lower limit value set for each of the judgment items (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T and judgement item corresponding to pixel intensity; further judgement items Section III.C Parameters patch size m x m, stride size s, parameter k. 
Where patch size and parameter k correspond to area, width, height of bounding rectangle and aspect ratio, and further suggest related measurements such as circumference and circularity).

Regarding Claim 15, the combination teaches wherein the one or more judgment items and the judgment threshold are determined on a basis of a feature of a defect (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Where parameters set on basis of defect size and area as disclosed in Section III.C)
and further teaches judgement items and thresholds are determined on basis of a feature of a defect comprised in the learning image data used when the image generating part or the inspection part executes learning (See Hirai Fig. 6 parameter optimization process, [0066] thus parameter selection occurs during learning stage.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Hirai, in order to reduce man-power based operation in defect review (Hirai [0013]).

Regarding Claim 16, The combination teaches a display part that accepts designation of the area (See Okabe Fig. 7, Fig. 12, [0121], [0129]; See Hirai Fig. 14 [0105]), wherein 
the inspection part specifies an area judged as a defect on a basis of the judgment parameters set in advance and outputs the specified area to the display part together with the inspection image (See Ruoxu Fig.3 Heatmap Thresholding Segmentation Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold T, binarized image corresponding to binary image and judgment result; See also Okabe Fig. 12 [0129]; See also Hirai Fig. 14 [0105]-[0108] “after ADR”) and
wherein the setting part generates the setting image on a basis of designation of the area accepted through the display part  (See Okabe Fig. 7  [0121] Steps S705-S706 visual review of real and false defects; See also Hirai GUI in Fig. 14 [0105]-[0108] teaches user selection on the defect map, and Fig. 4, [0058]-[0059] where generated confusion matrix includes false negative thus teaches i.e. designation of an area that is not judged as a defect by the inspection part but should have been judged as a defect).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the setting part 
	
Regarding Claim 17, The combination teaches the setting part accepts designation of an area that is judged as a defect by the inspection part but should not have been judged as a defect from the user (See Okabe Fig. 7  [0121] “false defect is confirmed by being visually reviewed in step S706") and updates the judgment threshold on a basis of the designation  (See Okabe Fig. 7 [0121]-[0123] parameter adjustment and threshold setting).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the setting part accepts designation of an area that is judged as a defect by the inspection part but should not have been judged as a defect from the user and updates the judgment threshold on a basis of the designation, as taught by Okabe, in order to determination of an inspection recipe and allowing reduction in the labor and time required for the selection of optimum conditions (Okabe [0014]).

Regarding Claim 18, the combination teaches wherein the judgment parameters comprise one or more judgment items used for judging the defect and a judgment threshold set for each of the judgment items (See Ruoxu Fig.3 Heatmap Thresholding Segmentation, Section III.B 4) Heatmap Generation and Prediction Equation (3) judgment parameter threshold wherein the one or more judgment items used for judging the defect and the 5Customer No.: 31561 Docket No.: 84114-US-540Application No.: 16/249,917judgment threshold are determined on a basis of designation from the user (See Hirai Fig. 11 [0097] parameter input; See also Ruoxu Section III.B C. Parameter Selection).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the combination to include the teachings of Hirai, in order to reduce man-power based operation in defect review (Hirai [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/UMAIR AHSAN/Examiner, Art Unit 2647